DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 25-28, 32-33, and 38-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julos et al. (U.S. 2014/0263054 A1), hereinafter “Julos”.

    PNG
    media_image1.png
    677
    514
    media_image1.png
    Greyscale
Julos teaches all the limitations of the aforementioned claims including a filter device 208 comprising a housing having an entry region (the area adjacent the leader of reference no. 208) and a discharge region (that communicating with outlet 214).  Arranged within the housing is a first filter unit (202) and a second filter unit (the entire unit including parts 218,  204, 406, 220, and all connected at an upper end to a tube communicating with outlet 214).  The first filter unit comprises activated carbon 202 and the second filter unit comprises a microfilter 204.  Both filter units are in the form of a hollow cylinder and the second filter unit is arranged within an inner space of the first filter unit.  The water to be filtered necessary flows in a direction having a radial component through both filter units to arrive at the centrally located outlet at the upper end [as in claim 25].

As for claims 39 and 40, the filter device 208 is arranged with a filter container 210 having an inlet and outlet at a “lower” region (the filter device would have the ability to operate in any orientation) and a water outlet 214 is connected to the discharge region of the device.  As for claim 41, the claimed intermediate space is the circumferential space between the outer wall of the container 210 and the housing of the filter device (defining the entry region of claim 1).   
As for claim 42, the filter container is designed in two parts (the other of which being lid 216).

As for claim 26, the filter container is claimed as an intended use for the filter device and fails to further structurally define (the claim doesn’t require the filter device to be in combination with a filter container).  In addition, the limitation of there being no reservoir of water within the filter device so that the filter device can be removed without contamination of an external region of the filter container concerns the way the filter device is used—e.g. in an orientation where the outlet is positioned in the direction of gravity.  

As for claims 27, 28 and 32, the mechanical filtration (0013, 0015) on the outer surface of the carbon filter 202 and evident in the reproduced figure is considered to be the claimed grid structure.  The mechanical filter forms the lateral surface of the housing at the entry region of the filter device 208, and the housing also includes first and second end faces, wherein the upper end face (in the orientation shown in the reproduced figure) is considered to be the lower end face of the housing and includes the discharge region that comprises an outflow pipe connection 214.   

As for claim 33, the microfilter is a membrane having porosity within the claimed range [0017].

As for claim 38, the carbon filter is activated carbon having pores for removing particles down to 0.5 microns in size [0016].  

Claims 25-28, 32 and 39-42 are rejected under 35 U.S.C. 102(b) as being anticipated by WO 2014/077414 A1, hereinafter ‘414. 

    PNG
    media_image2.png
    355
    462
    media_image2.png
    Greyscale

‘414 teaches a filter device within a filter container 1, wherein the filter device comprises a first filter unit 6 and a second filter unit 7 arranged therein, wherein the filter unit 6 comprises activated carbon and the second filter unit 7 comprises a microfilter (see the English Translation included herewith, page 4, last paragraph or page 5, line 13).  As shown by the flow arrows, water to be filtered flows radially through the filter units and then through a discharge area at 12 [as in claim 25].  Since the outlet is at the bottom, upon removal of the lid 2, the filter device can be removed such that remaining water is discharged and no contamination of the external region of the filter container occurs [as in claim 26].  Filter 4 is the grid structure at the lateral surface of the entry region to the filter device [as in claims 27-28].  As for claim 32, the lower end face includes the discharge region that comprises an outflow pipe connection 12.  As for claims 39 and 40, the water outlet 12 and inlet 11 are arranged in a lower region of the filter container 1, and the water outlet 12 of the container is connected to the discharge region of the container.  As for claims 41 and 42, the claimed intermediate space 33 is shown in figure 55, and the container is designed in two parts (1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Okano.  Sizing of the filter device (e.g. diameter or height) would have been within ordinary skill depending upon the environment of use, e.g. space available or desired volumetric flow capacity, etc..  

Claims 31, 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Julos in view of WO 2014/077414 A1, hereinafter ‘414. 

As for claim 31, Julos teaches a cover and base at opposite end faces of the filter device (easily deduced from the figure), wherein in an orientation of use wherein the filter device is rotated 180° from that shown, the discharge area is in a base end plate that includes a cylindrical reception area for receiving therein the outflow piping 214 of the lid 216 and wherein sealing rings are shown between the base plate and the outlet portion of the second filter unit.  Julos differs from claim 31 in that Julos doesn’t specify that the end plates are adhesively bonded to the first filter unit.  However, such is well known in the art.  ‘414 teaches end plates at opposite ends of a filter device that are adhesively bonded (e.g. at 34 in figure 3).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the end plates of Julos to be adhesively bonded to the first filter unit, since ‘414 teaches the benefit of forming an integrated cartridge and providing support.

As for claim 36, ‘414 teaches a third filter unit 7 (figure 55) between and first and second filter units (6, 9).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the third filter unit 7 of ‘414 between the first and second filter units of Julos, since ‘414 teaches the benefit of preventing the outflow of activated carbon—which is also desired by Julos [0012].  The diameter of the third filter unit would have been within ordinary skill depending upon the environment of use, e.g. space available or desired volumetric flow capacity, etc..  

As for claim 37, the first filter unit 6 of 414 includes protective mesh or grid (4 and 7) on inner and outer faces thereof.  The protective mesh (cloth) 7 is designed to prevent escape of activated carbon particles.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the carbon filter of Julos to be between the filters 4 and 7 of ‘414, since ‘414 teaches the benefit of preventing the outflow of activated carbon—which is also desired by Julos [0012].

Claims 43 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over either one of Julos or ‘414.  Since both references are for filtering water flowing to faucets and can be used in commercial applications (see e.g. 0009 of Julos), it would have been obvious to have the filter device supplied within an aircraft or in a method for filtering water in an aircraft, since it is very well known that aircrafts include kitchen and bathroom areas having faucets delivering water for human consumption.   

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.  As explained above in Julos, the second filter unit includes the ion exchange filter 206, as well as, the microfilter 204.  As detailed in paragraph 0019 of Julios, water flow from the carbon filter 202 enters the ion-exchange resin layer 206 before passing through the microfilter 204.  The flow pattern through both the filter units necessitates a flow in a direction having a radial component in order to reach the axial filter outlet at the center of the upper end of the units.  The claims do not require a radial flow through the microfilter as Applicant seems to aver.  Also, newly applied WO ‘414 clearly teaches the radial flow configuration.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778